             Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
SARA REYNOLDS                                    )
c/o 1825 K St., NW, Ste. 750,                    )
Washington, DC 20006                             )
                                                 )
        Plaintiff,                               )      Case No.:
                                                 )
v.                                               )
                                                 )
VBR BREWING CORPORATION                          )
D/B/A RED BEAR BREWING CO.                       )
1140 3rd St., NE,                                )
Washington, D.C. 20002                           )
                                                 )
     Defendant.                                  )
                                                 )

                             COLLECTIVE ACTION COMPLAINT

     Plaintiff Sara Reynolds (“Plaintiff”), by undersigned counsel, on behalf of herself and all

others similarly situated, alleges as follows:

                                     NATURE OF THE CASE

1.   Plaintiff seeks unpaid wages based on Defendant VBR Brewing Corporation d/b/a Red Bear

     Brewing Company’ (“Red Bear”) unlawful practice of permitting management employees to

     distribute tips to employees who do not customarily receive tips, for keeping tips earned by

     Plaintiff for itself in order to cover overhead costs, and for retaliating against Plaintiff because

     she complained to Red Bear about wage violations.

2.   Plaintiff worked for Defendant as a bartender in Washington, D.C.

3.   Defendant severely reduced Plaintiff’s tip income through the inclusion of non-tipped

     employees in the mandatory tipping pool, namely kitchen cashiers and dishwashers/bussers,

     in violation of the D.C. Minimum Wage Act Revision Act (“DCMWA”), D.C. Code § 32-
                Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 2 of 14




     1001, et seq.

4.   Defendant also violated the DCMWA when it retained 8% of Plaintiff’s tips from a work

     event in order to cover overhead costs from the event.

5.   Defendant further violated the DCMWA and FLSA when it retained all of Plaintiff’s tips

     earned when she worked as a Manager on Duty, a position that performs a significant amount

     of tipped duties.

6.   When Plaintiff discussed her concerns of wage violations with her superiors, Defendant took

     swift, retaliatory actions against Plaintiff by scheduling her to less favorable shifts, ridiculing

     and disparaging her, and ultimately firing her, in violation of the DCMWA, the District of

     Columbia Minimum Wage Payment Collection Law (“DCWPCL”), D.C. Code § 32-1301,

     and the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201, et seq.

7.   Defendant also violated the DCWPCL by failing to pay Plaintiff tips owed on the next regular

     payday or within seven days from the date Defendant fired Plaintiff.

                                  JURISDICTION AND VENUE

8.   Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

     U.S.C. § 1367 (supplemental jurisdiction).

9.   Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events or

     omissions giving rise to the Plaintiff’s claims occurred in this district.

                                           THE PARTIES

10. Plaintiff was employed by Defendant as a bartender at the Red Bear Brewing Co. restaurant

     and bar.

11. Defendant Red Bear Brewing Co. is a Delaware corporation with its principal place of

     business in Washington, D.C.

                                                   2
             Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 3 of 14




                                              FACTS

                                           Background

12. Plaintiff began working for Defendant as a bartender in March of 2019.

13. Defendant is engaged in interstate commerce.

14. Defendant paid Plaintiff a base rate of $9.00 per hour plus tips, distributed in a mandatory

    tipping pool.

15. Plaintiff, on average, earned several hundred dollars in tips per shift.

16. Elizabeth Cox, manager, made the schedule for the bartenders.

17. Ms. Cox routinely scheduled each bartender, including Plaintiff, to work five to six bartender

    shifts per week.

          Defendant Violated the DCMWA by Allocating Tips to Kitchen Cashiers

18. Defendant originally split tips between the bartenders, barbacks, and hosts based on a

    mandatory tip-sharing policy: 75% to the bartenders, 23% to the barbacks, and 2% to the

    hosts.

19. Defendant opened up the kitchen for food orders in or around August 2019.

20. In late September 2019, Defendant added kitchen cashiers to the tip pool. Defendant

    subsequently decreased the tips distributed to bartenders by 15%.

21. Defendant updated the tip distributions to the following: 60% to the bartenders, 25% to the

    barback, 12% to the kitchen cashiers, and 3% to the hosts.

22. Kitchen cashiers should not have been classified as tipped employees.

23. Kitchen cashiers work behind a counter near the bar.

24. The majority of the kitchen cashier’s duties do not encompass direct customer service.

                                                  3
            Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 4 of 14




25. As indicated on Defendant’s website, the position requires the kitchen cashier to keep the till,

    handle financial transactions, plate and garnish orders, restock and clean the kitchen, assign

    cleaning and sanitation tasks, and other non-customer service-oriented duties.

26. The only duty that does require customer service is the taking of food orders and notifying the

    customer that their food order is ready with a buzzer.

27. And, because the main attraction at Red Bear is the alcohol, food orders are minimal.

28. On a weekday, a kitchen cashier may only take food orders from a handful guests.

29. Guests also cannot make drink orders with the kitchen cashiers.

30. In performing these duties, kitchen cashiers seldom, if ever, receive tips and gratuities from

    customers.

31. Indeed, the tip jar near the cash register almost always remains empty.

32. Bartenders, in comparison, individually receive hundreds of dollars in tips each shift and have

    constant interaction with customers, whether it is through taking orders, preparing and serving

    alcoholic and non-alcoholic beverages directly to the guests, bussing the tables and bars to

    maintain a clean “front of the house,” and regularly conversing with the guests.

              Bartenders Began Working as Managers on Duty, But Were Not
                              Paid For Their Tipped Work

33. Beginning in the fall 2019, Defendant required some of the bartenders, including Plaintiff, to

    work one shift per week as the Manager on Duty (“MOD”).

34. Defendant paid MODs $15.00 per hour.

35. MODs perform tipped and non-tipped duties.

36. The tipped duties occupied over 50% of the MODs time.

37. MODs also acted as bartenders and had significant client interactions. As an MOD, Plaintiff


                                                 4
            Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 5 of 14




    performed several tipped duties, such as serving and mixing drinks, greeting and socializing

    with guests, and bussing the bar and tables. While performing this work, customers regularly

    tipped Plaintiff.

38. MODs non-tipped duties include, but are not limited to, ensuring the brewery was ready for

    opening each morning, running the floor, ensuring staff took their scheduled breaks, printing

    daily financial reports, splitting the tips at the end of each shift, and inputting the daily

    financial numbers into spreadsheets.

39. Plaintiff never received her earned tips for this work. Instead, Red Bear used Plaintiff’s tips

    to distribute to other employees into its invalid tip pool.

                  Defendant Violated the DCMWA by Retaining 8% of the
                          Bartenders’ Tips From A Work Event

40. On December 7, 2019, a private company rented out the restaurant for a party.

41. Defendant charged the company a $10,000 buyout for the food, service, venue, and drinks,

    and an 18% gratuity for the services provided (totaling approximately $1,800 in tips).

42. Despite this, Defendant paid the tipped employees only $1,000.

43. Upon information and belief, Defendant kept the remaining 8% from the gratuities and used

    it to cover food and beverage fees for the event.

Plaintiff Participated in a Protected Activity by Complaining About Defendant’s Improper
                   Tip Allocation from the December 7, 2019 Work Event

44. On December 10, 2019, Plaintiff sent an email to Bryan Van Den Oever (Founder and Director

    of Business Development and Marketing), Cameron Raspet (Director of Operations), David

    Kuan-Celarier (Kitchen Manager), Ms. Cox, and Simon Bee (Director of Brewery Operations)

    expressing her concerns about Defendant’s allocation of the tips from the event earlier that

    month, stating that the “figures for Saturday” were not “adding up.”

                                                  5
             Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 6 of 14




45. Mr. Raspet responded, stating that the tips were correctly allocated and that the 8% was spent

    to cover a “food and drink fee.”

   Plaintiff Participated in a Protected Activity When She Communicated With Ms. Cox
                          Regarding Defendant’s Tip Sharing Policy

46. Between December 12 and 19, 2019, Plaintiff spoke with Ms. Cox at least twice about her

    concerns referenced in the December 10, 2019 email to Defendant.

47. Plaintiff also articulated how she felt that the kitchen cashiers should not be tipped out as they

    have limited customer interaction and do not perform tipped duties.

48. In response, Ms. Cox expressed that she thought Plaintiff was attempting to make her look

    bad, but she would speak with Mr. Raspet and get back to Plaintiff – she never did.

                              Ms. Cox Reduces Plaintiff’s Schedule

49. Following Plaintiff’s protected activities, Ms. Cox negatively altered Plaintiff’s schedule.

50. Ms. Cox decreased Plaintiff’s bartender shifts to four to five shifts per week (instead of the

    usual five to six), while increasing Plaintiff’s MOD shifts to three days per week, thus

    inhibiting her ability to earn a higher income through tips.

51. On the other hand, Plaintiff’s co-workers continued to receive their regular amount of

    bartender and MOD shifts.

        Defendant Violated the DCMWA by Allocating Tips to Dishwashers/Bussers

52. On December 21, 2019, Mr. Raspet updated the tip sharing policy to allocate 3% of the tips

    to the dishwashers/bussers.

53. However, dishwashers/bussers should not have been classified as tipped employees.

54. The dishwasher/busser spends the majority, if not all, of its time in the kitchen washing dishes,

    cleaning kitchen tools, maintaining kitchen cleanliness, collecting dishes from the tap room,


                                                  6
            Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 7 of 14




    and restocking kitchen space.

55. Though the official title of the position is “dishwasher/busser,” the actual practice of the

    position’s duties does not require performing the traditional duties of a busser, which is

    traditionally a legally tipped position.

56. Rather, the bartenders and barbacks bus the tables, taproom, and bar.

57. The only time the dishwashers/bussers enter the “front of the house” is to collect the dishes

    the bar bussed – not to bus tables, the bar, or the taproom.

58. These duties are fulfilled with no customer interaction, no direct customer service, and without

    receipt of tips or gratuities from customers.

Bartenders Communicated Their Concerns about Defendant’s Illicit Tip-sharing Policy to
                              the Kitchen Manager

59. On January 14, 2020, Plaintiff and two other bartenders spoke about how they felt the

    dishwashers/bussers and kitchen cashiers should not be in the tip pool.

60. One of those bartenders (not Plaintiff), then spoke with Mr. Kuan-Celarier, Kitchen Manager,

    about how Plaintiff, himself, and the other bartenders felt the dishwashers/bussers and kitchen

    cashiers should not be in the tip pool.

61. Mr. Kuan-Celarier agreed with their sentiments and informed them that he would speak with

    management about the issue.

      Plaintiff Participated in a Protected Activity by Complaining About Defendant’s
                                Retaliatory Actions to Ms. Cox

62. On January 17, 2020, after the end of a shift in which Ms. Cox aggressively demanded Plaintiff

    wear a Red Bear logo without reprimanding other bartenders who did not, Plaintiff met with

    Ms. Cox and explained that she felt Ms. Cox had taken retaliatory actions against her since

    their conversations about tip allocations.

                                                    7
             Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 8 of 14




63. Plaintiff began to cry and asked if there was something she could do to fix this problem.

64. Ms. Cox shrugged her shoulders and said she “would think about it.”

65. On January 18, 2020, Plaintiff sent an email to Mr. Raspet, Mr. Van Den Oever, and Mr. Bee

    where she again expressed that her supervisor subjected her to retaliation.

                                    Defendant Fired Plaintiff

66. On January 21, 2020, Ms. Cox emailed Plaintiff, informing her that she wanted to meet with

    her, Mr. Raspet, and Tyson McDonald the next day.

67. On January 22, 2020, Ms. Cox fired Plaintiff for “performance” issues.

68. Ms. Cox claimed that Plaintiff, on January 10, 2020, spoke rudely to a co-worker, Laurel, in

    front of a guest and that on January 6, 2020, Plaintiff inappropriately complained about

    another bartender, Sergio, to staff members.

69. These claims are false or exaggerated.

70. On January 10, 2020, Plaintiff spoke with Laurel a few minutes after she was supposedly rude.

71. Laurel was not upset with Plaintiff and did not indicate she believed Plaintiff had said anything

    inappropriate or rude.

72. Plaintiff’s January 6, 2020 complaint about Sergio was not inappropriate or reflective of poor

    performance.

73. When Plaintiff was the scheduled MOD on January 6, Sergio yelled at Plaintiff after she asked

    him to stop using his cell phone in front of customers.

74. Sergio had this type of infraction before and was a topic of concern in MOD meetings.

75. Plaintiff also asked him several times prior to stop using his cell phone.

76. Subsequently, Plaintiff spoke with Jeremy, MOD and bartender, in a non-disparaging manner

    about the issue.

                                                 8
             Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 9 of 14




77. Plaintiff’s actions as MOD were appropriate.

78. Defendant used these “performance” issues as an excuse to fire Plaintiff for her complaints of

    wage violations.

                           COLLECTIVE ACTION ALLEGATIONS

79. This action is maintainable as an opt-in collective action pursuant to D.C. Code § 32-1308.

80. Plaintiff brings her claims on her own behalf and on behalf of all similarly situated employees,

    past and present, to whom Defendant improperly failed to pay tips owed, and on behalf of all

    similarly situated employees, past and present, who not paid minimum wage because

    Defendant took an improper tip credit.

81. Plaintiff hereby consents to be a Plaintiff in this action.

                                         JURY DEMAND

82. Plaintiff demands a trial by jury.

                                    COUNT 1
               FAILURE TO PAY TIPPED WAGES UNDER THE DCMWA
                           (D.C. Code § 32-1001, et seq.)

83. Plaintiff repeats and realleges the foregoing allegations as if each were fully set forth herein.

84. Defendant was Plaintiff’s employer within the meaning of the DCMWA.

85. The DCMWA requires that all gratuities received by the employee to be retained by the

    employee, unless the gratuities are shared among employees who customarily receive

    gratuities. D.C. Code § 32-1003(g)(3).

86. Defendants violated the DCMWA by knowingly paying tips to dishwashers/bussers and

    kitchen cashiers, whose duties are principally non-tipped, have minimum client interaction,

    and do not customarily receive gratuities.

87. Defendant also violated the DCMWA when it retained Plaintiff’s earned tips for overhead

                                                  9
             Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 10 of 14




    costs.

88. Defendant further violated the DCMWA by retaining tips owed to Plaintiff when she worked

    as a MOD and distributing those tips to other employees.

89. Defendant’s violations of the DCMWA were willful and not in good faith.

90. Defendant did not have reasonable grounds to believe that its failure to pay Plaintiff all tipped

    wages to which she was entitled was not a violation of the DCMWA.

91. Defendant failed to promptly pay Plaintiff the full amount of wages owed to her under the

    DCMWA.

92. For Defendant’s violations of the DCMWA, Defendant is liable to Plaintiff for unpaid wages,

    statutory penalties, liquidated damages in an amount equal to three times Plaintiff’s unpaid

    wages, court costs, reasonable attorney’s fees and expenses, interest, reinstatement, and any

    other relief deemed appropriate by the Court. D.C. Code § 32-1012.

                                    COUNT 2
              FAILURE TO PAY MINIMUM WAGES UNDER THE DCMWA
                           (D.C. Code § 32-1001, et seq.)

93. Plaintiff repeats and realleges the foregoing allegations as if each were fully set forth herein.

94. Defendant was Plaintiff’s employer within the meaning of the DCMWA.

95. From the beginning of Plaintiff’s employment until June 30, 2019, the minimum wage

    required under the DCMWA was $13.25. D.C. Code § 32-1003(a)(5)(A)(iii).

96. From July 1, 2019 until the termination of Plaintiff’s employment, the minimum wage

    required under the DCMWA was $14.00. D.C. Code § 32-1003(a)(5)(A)(iv).

97. For her work as a bartender, Defendant paid Plaintiff a base wage of $9.00 an hour plus tips,

    distributed in a mandatory tipping pool.

98. Defendant was only entitled to take a tip credit to supplement Plaintiff’s base wage of $9.00

                                                 10
            Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 11 of 14




    if its tip pool consisted exclusively of employees who customarily receive gratuities.

99. Defendant was not entitled to take a tip credit to supplement Plaintiff’s base wage of $9.00

    because Defendant’s tip pool included dishwashers/bussers and kitchen cashiers.

100. Defendant’s violations of the DCMWA were willful and not in good faith.

101. Defendant did not have reasonable grounds to believe that its failure to pay Plaintiff all tipped

    wages to which she was entitled was not a violation of the DCMWA.

102. Defendant failed to promptly pay Plaintiff the full amount of wages owed to her under the

    DCMWA.

103. For Defendant’s violations of the DCMWA, Defendant is liable to Plaintiff for unpaid wages,

    statutory penalties, liquidated damages in an amount equal to three times Plaintiff’s unpaid

    wages, court costs, reasonable attorney’s fees and expenses, interest, reinstatement, and any

    other relief deemed appropriate by the Court. D.C. Code § 32-1012.

                                       COUNT 3
                       RETALIATION IN VIOLATION OF THE FLSA
                                (29 U.S.C. § 201, et seq.)

104. Plaintiff repeats and realleges the foregoing allegations as if each were fully set forth herein.

105. Defendant is an employer within the meaning of the FLSA. 29 U.S.C. § 203(d).

106. The FLSA states that it is a violation for any person to discharge or discriminate against any

    employee because such employee has made a complaint under the FLSA. 29 U.S.C. §

    215(a)(3).

107. Defendant violated the FLSA by disparaging, humiliating, and firing Plaintiff following her

    complaints of wage violations.

108. Defendant’s violations of the FLSA were willful.

109. For Defendant’s violations of the FLSA, Defendant is liable to Plaintiff for lost wage wages,

                                                  11
            Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 12 of 14




    backpay, front pay, an equal amount as liquidated damages, court costs, reasonable attorney’s

    fees and expenses, interest, compensatory damages for emotional pain and suffering, and any

    other relief deemed appropriate by the Court. 29 U.S.C. § 216.

                                   COUNT 4
           RETALIATION IN VIOLATION OF THE DCMWA AND DCWPCL
                          (D.C. Code § 32-1001, et seq.)

110. Plaintiff repeats and realleges the foregoing allegations as if each were fully set forth herein

    Complaint.

111. Defendant was Plaintiff’s employer within the meaning of the DCMWA and DCWPCL.

112. Under the DCMWA and DCWPCL, it is unlawful for any employer to discharge, threaten,

    penalize, or in any other manner discriminate or retaliate against any employee because of a

    complaint made in good faith that the employer violated the DCMWA or DCWPCL. D.C.

    Code §§ 32-1010(a)(3)(A), 32-1311.

113. An employer taking adverse action within 90 days of an employee’s engagement in protected

    activity shall raise a presumption that the action was retaliation. D.C. Code § 32-1010(b).

114. Defendant violated the DCMWA and DCWPCL by targeting, disparaging, and firing Plaintiff

    following her complaints of wage violations.

115. For Defendant’s violations of the DCMWA and DCWPCL, Defendant is liable to Plaintiff for

    liquidated damages in an amount equal to the statutory civil penalty imposed, front pay, lost

    compensation, backpay, costs, attorneys’ fees, reinstatement, compensatory damages for

    emotional pain and suffering, and any other relief deemed equitable and appropriate by the

    Court. D.C. Code § 32-1011.01: D.C. Code § 32-1311(c).

                                      COUNT 5
                    FAILURE TO PAY WAGES UNDER THE DCWPCL
                             (D.C. CODE § 32-1301, et seq.)

                                                 12
            Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 13 of 14




116. Plaintiff repeats and realleges the foregoing allegations as if each were fully set forth herein

    Complaint.

117. Defendant was an employer of Plaintiff within the meaning of the DCWPCL. D.C. Code §

    32-1301(1B).

118. The DCWPCL requires employers to pay an employee who is discharged no later than the

    working day following the discharge. D.C. Code § 32-1303(1).

119. For the purposes of the DCWPCL, wages include tips. D.C. Code § 32-1301.

120. Defendant violated the DCWPCL by knowingly failing to timely pay Plaintiff her tips that

    was owed.

121. Defendant’s violations of the DCWPCL were willful.

122. For Defendant’s violations of the DCWPCL, Defendant is liable to Plaintiff for unpaid wages,

    liquidated damages in an amount equal to three times Plaintiff’s unpaid wages, court costs,

    reasonable attorney’s fees and expenses, interest, and any other relief deemed appropriate by

    the Court. D.C. Code § 32-1308.

                                      COUNT 6
                      FAILURE TO PAY WAGES UNDER THE FLSA
                               (29 U.S.C. § 201, et seq.)

123. Plaintiff repeats and realleges the foregoing allegations as if each were fully set forth herein

    Complaint.

124. Defendant is an employer within the meaning of the FLSA. 29 U.S.C. § 203(d).

125. The FLSA states that “an employer may not keep tips received by its employees for any

    purposes....” 29 U.S.C. § 203(m).

126. Defendant violated the FLSA by retaining tips owed to Plaintiff when she worked as an MOD,


                                                 13
            Case 1:20-cv-03397 Document 1 Filed 11/23/20 Page 14 of 14




    by distributing tips to dishwashers/bussers and kitchen cashiers, and by retaining tips received

    at the December 7, 2019 corporate event.

127. Defendant’s violations of the FLSA were willful.

128. For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid wages,

    an equal amount as liquidated damages, court costs, reasonable attorney’s fees and expenses,

    interest, and any other relief deemed appropriate by the Court. 29 U.S.C. § 216.

       WHEREFORE, Plaintiff respectfully requests this Court enter judgment against Defendant

on all Counts and grant the following relief:

       a. Award Plaintiff lost wages, backpay, front pay, and liquidated damages pursuant to the

           FLSA, DCMWA, and DCWPCL;

       b. Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c. Award Plaintiff attorneys’ fees and expenses;

       d. Award Plaintiff court costs; and

       e. Award any additional relief the Court deems just.


Date: November 23, 2020                                      Respectfully submitted,

                                                             Alan Lescht & Associates, P.C.


                                                             By: /s/ J. Barrett Kelly_________
                                                             J. Barrett Kelly (#1019475)
                                                             1825 K Street NW, Suite 750
                                                             Washington, D.C. 20006
                                                             T: 202.463.6036
                                                             F: 202.463.6067
                                                             barrett.kelly@leschtlaw.com

                                                             Counsel for Plaintiff



                                                14
